                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     GERALD LEN COOLEY,                                 CASE NO. 18-cv-00719-YGR
                                  11                   Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY DISPUTE
                                  12             vs.
Northern District of California
 United States District Court




                                                                                            Re: Dkt. No. 96
                                  13     GREG LEONARD, ET AL.,
                                  14                   Defendants.

                                  15          The Court is in receipt of plaintiff Gerald Cooley’s letter brief regarding his discovery
                                  16   dispute with defendants Greg Leonard, Daryl Holcombe, and William Jeha, and defendants’
                                  17   response thereto. (Dkt. Nos. 96, 99, 100.) The parties primarily seek resolution of certain
                                  18   disagreements regarding a protective order in this case. Plaintiff also object to defendants’ failure
                                  19   to respond to his discovery requests, served June 3, 2019.
                                  20          Plaintiff is advised that his filing does not comply with this Court’s Standing Order in
                                  21   Civil Cases, which states as follows:
                                  22          b.       Joint Discovery Letter: All other requests for discovery relief must be
                                              summarized by the parties in one joint letter brief no longer than four pages (two pages
                                  23
                                              per side). In the joint letter brief, counsel must attest that, prior to filing the request for
                                  24          relief, counsel met and conferred in person, and then concisely summarize all remaining
                                              issues that counsel were unable to resolve. The parties may not file multiple joint letter
                                  25          briefs, irrespective of the number of disputes then at issue. If there are multiple disputes at
                                              issue, the parties may provide a list of those disputes as part of their joint letter brief.
                                  26
                                              The joint letter brief may cite to limited and specific legal authority only for resolution of
                                  27
                                              dispositive issues. The joint letter brief may not be accompanied by declarations; however
                                  28          any specific excerpt of disputed discovery material may be attached. The Court will then
                                              advise the parties if additional briefing, a telephonic conference, or a personal appearance
                                   1          will be necessary.
                                   2   Judge Yvonne Gonzalez Rogers, Standing Order in Civil Cases, ¶ 8(b) (updated April 2, 2019).1
                                   3          The Court recognizes that plaintiff is currently proceeding in this action pro se. That fact
                                   4   does not, however, excuse him from compliance with this Court’s standing order and the local
                                   5   rules, particularly after defendants advised him as to the reasons his filing was improper. (See
                                   6   Dkt. No. 100, ¶¶ 3-5.)
                                   7          The parties are further advised that in the event of any future discovery disputes,
                                   8   including any disputes related to the protective order in this case, the Court will not review
                                   9   any submission by either party unless it is a letter brief filed in compliance with this Court’s
                                  10   Standing Order. If a party is refusing to meet and confer as required, the party seeking a
                                  11   discovery order may inform the Court by way of a letter brief explaining the meet and confer
                                  12   efforts thus far. Should it appear to the Court that a party is refusing to meet and confer, the Court
Northern District of California
 United States District Court




                                  13   may issue an Order to Show Cause regarding sanctions for such refusal.
                                  14          As to the present dispute, the Court has reviewed the papers submitted and entered a
                                  15   stipulated protective order that resolves the issues raised by the parties. Defendants have
                                  16   represented that they will now begin producing documents in response to plaintiff’s discovery
                                  17   request. (Dkt. No. 100, ¶ 18.) They are instructed to do in a timely manner.
                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: July 24, 2019
                                  21                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              1
                                                  In addition, although plaintiff’s filing seeks to have the Court intervene pursuant to Civil
                                       Local Rule 37-1(b), plaintiff has not complied with the rule, which requires the parties to “attempt
                                  28   to resolve the matter without judicial intervention by conferring in good faith” before seeking
                                       judicial intervention.
                                                                                            2
